Atlas v Smily (2017 NY Slip Op 00422)





Atlas v Smily


2017 NY Slip Op 00422


Decided on January 19, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 19, 2017

Friedman, J.P., Renwick, Richter, Moskowitz, Kapnick, JJ.


2829 301091/06

[*1]Louis M. Atlas, Plaintiff-Respondent,
vFrances Smily, Defendant-Appellant.


Frances Smily, appellant pro se.
Louis M. Atlas P.C., New York (Louis M. Atlas of counsel), for respondent.

Order, Supreme Court, New York County (Matthew F. Cooper, J.), entered March 4, 2016, which denied defendant wife's motion to vacate the parties' stipulation of settlement, unanimously affirmed, without costs.
The motion court properly denied defendant's motion to set aside the open-court stipulation of settlement, as there was no showing of fraud, overreaching, mistake, or duress (see Hallock v State of New York, 64 NY2d 224, 230 [1984]; Matter of Strang v Rathbone, 108 AD3d 565, 565-566 [2d Dept 2013]). The parties were represented by able and experienced counsel, and had negotiated the agreement for a period of time. Further, the motion court conducted a proper allocution of defendant and properly determined that she voluntarily and knowingly accepted the terms of the stipulation (see Matter of Strang, 108 AD3d at 566).
We have considered defendant's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 19, 2017
CLERK